Citation Nr: 1644474	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-13 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active service from October 1970 to October 1994. 

This appeal comes to the Board of Veterans Appeals (Board) arises from an August 2011 rating action by the Regional Office (RO) in Winston-Salem, North Carolina.  

In his appeal (VA Form 9), received in April 2013, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in a statement received in August 2014, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.702 (e) (2015).  Accordingly, the Board will proceed without further delay.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have obstructive sleep apnea due to his service.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in, or as a result of, service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014 & Sup. 2015); 38 C.F.R.  §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has obstructive sleep apnea due to his service.  He asserts that he had symptoms of sleep apnea during service.  See e.g., Veteran's notice of disagreement, received in October 2011.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  If there is no showing of a resulting chronic condition during service, then a showing of continuity after service is required to support the claim.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)).

The Veteran's service treatment records do not show any relevant treatment, complaints, or diagnoses, other than as follows: a report, dated in April 1978, which shows that the Veteran reported a history of trouble sleeping in 1970.  The report notes that the episode was brief, lasting one month, and that it was due to a change in employment.  A June 1978 report indicates that the Veteran's commanding officer had been notified of his sleeping problem in 1970.  The Veteran's separation examination report, dated in July 1994, does not note any relevant symptoms, findings, or diagnoses.  It shows that his mouth and throat, and lungs and chest, were clinically evaluated as normal.  The associated July 1994 "report of medical history" does not note any relevant treatment, complaints, or diagnoses; it shows that he denied having a history of shortness of breath, or frequent trouble sleeping.  

As for the post-service medical evidence, it includes VA and non-VA treatment reports, to include Tri Care reports.  Private treatment reports show that beginning in 2009, the Veteran received treatment for sleep symptoms, and that he was noted to have sleep apnea.  

In sum, the Veteran is not shown to have received any relevant treatment during service.  Full consideration has been given to the April 1978 note indicating that the Veteran had a history of trouble sleeping for about one month in 1970.  However, the Veteran's active duty began in October 1970, there is no inservice treatment record to show that this occurred during service, and the report indicates that his symptoms were related to a non-physical cause, i.e., a change in employment.  Such strongly suggests that the sleep problems referenced as occurring in 1970 occurred prior to service.  Moreover, and of greater significance, after April 1978, no relevant complaints, treatment, or findings are shown during the remainder of his active duty service, a period of about 16 years.  His separation examination report, and the accompanying "report of medical history," do not note any relevant symptoms, findings or diagnoses.  This evidence shows that his mouth and throat, and lungs and chest, were clinically evaluated as normal, and that he denied any relevant symptoms at that time.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  

The earliest post-service medical evidence to show the existence of sleep apnea is dated in 2009, many years following separation from service.  This is about 15 years following separation from active duty service, and this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In any event, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309 (a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  There is no competent opinion of record in support of the claim.  Simply stated, both service records, and post-service records, provide evidence against this claim.  Accordingly, the claim must be denied.  

The issue on appeal is based on the contention that obstructive sleep apnea was caused by service.  The Veteran has asserted that he had sleep apnea symptoms beginning in service.  However, his April 1978 service treatment record has been discussed; it merely indicates a one-month period of difficulty sleeping in 1970, due to a change of employment.  There are no other relevant complaints or treatment shown during service.  The post-service medical evidence includes multiple VA and non-VA reports, dated between 1995 and 2008 (i.e. prior to his diagnosis in 2009), to include a number of reports in which detailed medical histories were taken, which do not show any complaints of, or reported history of, sleep symptoms.  See e.g., VA examination reports, dated in November 2006, reports from Pinnacle Family Care, dated between 2005 and 2006 (also showing that the Veteran denied having respiratory symptoms); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  Thus, his assertion of ongoing symptomatology beginning in service is found not to be credible.  Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Although lay persons are normally presumed to be competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Court has made it clear that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  There is no competent medical opinion of record in support of the claim.  This lay evidence does not constitute competent medical evidence, and it lacks probative value. 

Given the foregoing, the Board finds that the service records, and the medical evidence, outweigh the appellant's contentions to the effect that he has obstructive sleep apnea due to his service. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107 (b).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  

There is no relevant treatment shown during service, and the claimed condition was not shown upon separation from service. The earliest medical evidence of the claimed condition is dated about 15 years after separation from service, the Veteran has been found not to be an accurate historian, and there is no competent opinion of record in favor of the claim.  Therefore, an examination and an etiological opinion are not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA examination not required if VA makes a determination that the lay evidence regarding an in-service event is not credible). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for obstructive sleep apnea is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


